UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6895


JOHNNIE GATHERS, a/k/a Johnny Gathers,

                 Plaintiff - Appellant,

          v.

JON OZMINT;    WILLIE   EAGLETON;   J.   BETHEA;   S.   GOLDBERG;   W.
MCCRAE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Henry M. Herlong, Jr., Senior
District Judge. (9:09-cv-01295-HMH)


Submitted:    September 28, 2010             Decided:     October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Gathers, Appellant Pro Se.  Samuel F. Arthur, III,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnnie      Gathers   appeals    the    district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.   § 1983    (2006)      complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for     the   reasons   stated        by   the   district      court.

Gathers v. Ozmint, No. 9:09-cv-01295-HMH (D.S.C. Apr. 15, 2010).

We   dispense    with      oral   argument     because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2